Vukovich, Judge,
dissenting.
{¶ 124} I dissent from the decision to remand for a new trial. I do not believe that the trial court abused its discretion in ordering the trial closed to spectators for the testimony of Bobby Kelly. See State v. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038, ¶ 58 (using abuse-of-discretion standard of review in such a case).
{¶ 125} The right to a public trial is important; however, it is not absolute. Id. at ¶ 51. At times, it must yield to interests that are essential to justice and to the practicality that a trial court has the discretion to impose certain controls over its courtroom. Id. In reviewing the trial court’s closure decision, we must view all of the facts and circumstances existing in the record of the case. In doing so, I would conclude that the four Waller factors have been sufficiently met here.
{¶ 126} First, the state possessed and voiced a substantial interest that was likely to be prejudiced.1 The record establishes that Kelly asked a deputy to call the prosecutor out of the courtroom in order to express his fear of testifying. An off-the-record discussion was then held with the court. It can easily be discerned that the witness expressed concerns over appellant’s family members and that he was concerned about harm to himself and to his family. (Tr. 355-356.) When returning to the record, the witness answered affirmatively to the court’s questions on these topics and added that he did not feel right when appellant’s family was in the courtroom.
{¶ 127} Contrary to the implications of the majority opinion, whether the trial court’s questioning was leading is irrelevant. The court was permitted to facilitate its investigation in that manner so as to expeditiously delve into the matters previously disclosed in the off-the-record discussion. In fact, the witness *656articulating his fear on the record is not even a requirement in these situations, let alone eloquently expressing his fear.
(¶ 128} The state requested clearing the courtroom of appellant’s family in order to ensure Kelly’s cooperation and to appease his fears of appellant’s family. As background and context, it must be remembered that appellant’s cousin is a murder codefendant with a severed trial and that testimony established that appellant’s other family members sheltered him after the murder and even assisted him in cleaning blood from his clothes after the murder. The state opined that between 12 and 18 family members appeared to be present for the sole purpose of witness intimidation. (Tr. 357.)
{¶ 129} The state also noted that the prior witness, William Taylor, had to be detained as a material witness due to his similar fear of appellant’s family. (Tr. 356-357.) In fact, the court had been informed earlier in the trial that a material-witness warrant had been filed regarding Taylor, he failed to appear to testify against appellant due to his fear, and he contacted the task force to express that fear. (Tr. 267-268.)
{¶ 130} Considering all of these circumstances, the state advanced a substantial interest likely to be prejudiced by allowing appellant’s family to remain in court. That is, the state has a substantial interest in ensuring honest, unfettered testimony from witnesses who should not have to fear a defendant’s free family members who are attempting to intimidate witnesses and their families during the witnesses’ testimony.
{¶ 131} Here, the court itself had even noticed staring and glaring by the family members at witnesses. (Tr. 358-359.) See United States v. Brazel (C.A.11, 1997), 102 F.3d 1120 (addressing “fixed stares” as an attempt to influence testimony). The Supreme Court has acknowledged that fear of retaliation expressed by a witness and the need to protect witnesses against gang violence are important considerations. Drummond, 111 Ohio St.3d 14, 2006-Ohio-5084, 854 N.E.2d 1038 at ¶ 54. And there is a substantial interest in maintaining courtroom security, order, and decorum. Id. at ¶ 58.
{¶ 132} As for part two of the test, I conclude that the court’s closure here could be considered no broader than necessary to protect the state’s interests. That is, the courtroom was closed for the testimony of only one witness, Kelly. This witness’s testimony occupies less than 20 pages in the transcript. (Tr. 359-377.) Furthermore, Kelly’s testimony incriminated appellant’s cousin (as Kelly was present while the cousin washed blood from the outside of his car door), but his testimony did not directly incriminate appellant. Cf. id. at ¶ 282 (where the Drummond dissent lamented that the closure was not as limited as the Drummond majority suggested because key prosecution testimony was presented while the courtroom was closed).
*657{¶ 133} The majority notes that the court closed the courtroom to all spectators when the state sought exclusion only of appellant’s family. In further support of the courtroom-security consideration, the trial court noted that some spectators had been staring and glaring at appellant as well. Thus, tension appears to have been building on both sides of the courtroom, and the brief exclusion of spectators from more than just appellant’s family can be considered more warranted than in a case without those facts. Additionally, under the totality of the circumstances existing herein, the court could have reasonably feared that the practice of excluding only appellant’s family would have prejudiced the defendant even more in the eyes of the jury than the order excluding everyone. That is, the jury could have drawn prejudicial conclusions from exclusion of only appellant’s family, who had been so prevalent in the courtroom. Thus, contrary to the majority’s assumption, I do not believe that this closure “likely bolstered Kelly’s testimony in the jury’s eyes and could only have shed negative light on appellant and his family.”
{¶ 134} This ties into the third part of the test: whether the court considered reasonable alternatives. The court heard concerns off the record, held a recorded hearing on the matter, listened to the arguments of the prosecution and the defense, and questioned the witness. Since the state requested that only appellant’s family be excluded and specifically stated that other people and the media could remain, it is clear that the court in fact considered and rejected these alternatives.2
{¶ 135} Finally, I conclude that the trial court made findings adequate to support the closure of trial during only the brief testimony of this one witness, whose testimony did not directly incriminate appellant. The trial court questioned the witness on the record, which is not even a requirement under Waller, but which provides further support for the trial court’s decision. The trial court found that the witness expressed a sufficient fear of testifying in front of appellant’s family. (Tr. 356.) It is the trial court’s province to judge this witness’s demeanor, voice inflection, and gestures and to determine the credibility of the witness’s state of fear for himself and his family.
{¶ 136} Moreover, the trial court agreed with the prosecutor’s intimidation arguments and supplemented those averments by revealing its observation of courtroom spectators staring and glaring at the defendant and at the witnesses testifying. (Tr. 358-359.) The trial court also occupied the best position to *658evaluate whether intimidation pervaded the atmosphere of the courtroom as it viewed the spectator’s demeanor and facial expressions.
{¶ 137} Although the trial court could have gone into more detail, I find that the four Waller factors weigh in favor of upholding the trial court’s decision to close the courtroom for the testimony of this one witness. See id. at ¶ 58 (employing a balancing analysis). See also State v. Scott, 7th Dist. No. 05MA215, 2007-Ohio-6258, 2007 WL 4166246, ¶ 28-29 (upholding a closure even where record did not demonstrate that the trial court considered alternatives to closing the courtroom and even where the trial court could have made more detailed findings). Consequently, I dissent from the decision to grant a new trial, and I would affirm appellant’s conviction.
{¶ 138} Lastly, on a different note, I must voice certain other disagreements with the majority opinion. Although prejudice need not be evaluated due to the majority’s finding a violation of the right to a public trial (which would be a structural error), the majority still opines that the evidence against appellant was not overwhelming. On this matter, I dissent from the majority’s statement at ¶ 107 that the verdict was barely supported by sufficient evidence. Taylor’s testimony combined with the corroborating evidence regarding the vehicle’s damage matching the curb’s damages and added to the neighbors’ observations including the order of events provided more than “barely” sufficient evidence.

. Appellant's reply brief concedes the applicability of the substantial interest test here rather than the overriding-interest test.


. As for the media, their presence or lack thereof seems unclear from the record. However, in the absence of a prosecution's attempt to correct or supplement the record under App.R. 9, I am constrained to presume the media was absent, since the court ordered the courtroom "emptied” and the court reporter thereafter typed that "all spectators were excused from the courtroom.” (Tr. 358-359.)